NOTE: 'l`his order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ROMANA A. GARCIA
C'lczimant-Appellant,
V. -_
ERIC K. SHINSEKI, SECRE'I`ARY OF_VETERANS
AFFAIRS,
Responclent-AppelZee.
2010-7117
Appeal from the United States Court of Appeals for
Veterans Claims in case no. 07 -2625, Chief Judge William
P. Greene, Jr.
ORDER
R0mana A. Garcia has not responded to the c0urt’s
August 24, 2010 order directing Garcia to show cause why
this appeal should not be dismissed as untimely
Up0n consideration thereof,
IT ls 0RDERED THAT:
(1) The appeal is dismissed
(2) Each side shall bear its own c0sts.

GARCIA V. DVA
FOR THE CoURT
N0V 3 0 zinn /s/ Jan H0rbal_s;
Date J an H0rbaly
Clerk
cc: R0mana A. Garcia
S
17
Joseph A. PiXley, Esq. us coUR]fE)lF§Fl?pEALs
me FeoERALc¢Rcurr
NOV 3 0 2010
1Am+0aaALY
coins
FOR